DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 10, 2021 has been entered.  Claims 1-5, 7, 9, 12-19, 25, 26, 29-33, 35 and 36 remain pending in the application.  The previous objections to claims 1-6, 20, 25-27 and 29-33 are withdrawn in light of applicant's amendment to claims 1, 6 and 20.  The previous 35 USC 112 rejections of claim 2 are withdrawn in light of applicant’s amendment to claim 2.
Reasons for Allowance
Claims 1-5, 7, 9, 12-19, 25, 26, 29-33, 35 and 36 are allowed.  The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-5, the prior art does not teach a fluid routing plug comprising all the limitations of claim 1, but more specifically in which the intermediate surface of the body comprises: a first sealing surface positioned adjacent the first surface and surrounding the longitudinal axis, the first sealing surface configured to engage a first seal; a second sealing surface positioned adjacent the second surface and surrounding the longitudinal axis, the second sealing surface configured to engage a second seal; and a bevel surrounding the longitudinal axis and positioned between the first and second sealing surfaces; in which a diameter of the second sealing surface is greater than a maximum diameter of the bevel; and in which the maximum diameter of the bevel is greater than a diameter of the first sealing surface; and in which the plurality of non-intersecting fluid passages comprises: a plurality of first fluid passages; 
With respect to claims 7, 9, 12-19 and 35, the prior art does not teach a fluid routing plug comprising all the limitations of claim 7, but more specifically in which the intermediate surface comprises: a first sealing surface positioned adjacent the first surface and surrounding the longitudinal axis, the first sealing surface configured to engage a first seal; and a second sealing surface positioned adjacent the second surface and surrounding the longitudinal axis, the second sealing surface configured to engage a second seal; and in which a maximum diameter of the body is located at the second sealing surface; and in which the second fluid passages open into a cavity formed in the second surface of the body; and in which boundaries of the second sealing surface are positioned between and in an axially-spaced relationship with the outermost end of the second surface and a central base of the cavity.
With respect to claims 25, 26, 29-33 and 36, the prior art does not teach a fluid routing plug comprising all the limitations of claim 36, but more specifically in which the second surface of the body comprises: an outer rim joined to a central base by a tapered wall; and a blind bore formed in the central base; in which the plurality of second fluid passages open on the second surface at the central base; and in which the openings for the plurality of second fluid passages at the central base surround the blind bore; in which the first surface further comprises: an outer rim joined to an entrance of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746